 



Page 1 of 3

EXHIBIT 10.20

THIRD AMENDMENT TO LOAN AGREEMENT

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of the 17th day of March, 2003, by and among LABARGE, INC., a Delaware
corporation (the “ Company” , LABARGE PROPERTIES, INC., a Missouri corporation
(“LaBarge Properties”), and U.S. BANK NATIONAL ASSOCIATION (“Lender”).

WITNESSETH:

WHEREAS, the Company, LaBarge Properties and Lender have heretofore entered into
that certain Loan Agreement dated as of March 12, 2002, as amended by that
certain First Amendment to Loan Agreement dated as of June 10, 2002, and that
certain Second Amendment to Loan Agreement dated as of October 25, 2002 (as so
amended, the “Loan Agreement”; all capitalized terms used and not otherwise
defined in this Amendment shall have the respective meanings ascribed to them in
the Loan Agreement as amended by this Amendment); and

WHEREAS, the Company, LaBarge Properties and Lender desire to amend the Loan
Agreement in the manner hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:



1.   Section 5.01(o) of the Loan Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:   (o)   Financial Covenants.   (i)  
Minimum Consolidated Tangible Net Worth. The Company will all times have a
Consolidated Tangible Net Worth of not less than the sum of (A) the sum of
(1) the Company’s Consolidated Tangible Net Worth as of March 30, 2003, minus
(2) $3,000,000.00 plus (B) Seventy-Five Percent (75%) of Consolidated Net Income
(with no deductions for losses) during each fiscal quarter of the Company ending
after March 30, 2003 (such required increases to be cumulative for each such
fiscal quarter) plus (C) One Hundred Percent (100%) of the net proceeds received
by the Company on or after March 30, 2003, from the issuance of any capital
stock or other equity interests of the Company.   (ii)   Maximum Consolidated
Debt to Consolidated EBITDA Ratio. The Company will have a Consolidated Debt to
Consolidated EBITDA Ratio of not more than 3.0 to 1.0 as of the last day of each
fiscal quarter of the Company commencing with the fiscal quarter of the Company
ending March 30, 2003.   (iii)   Minimum Consolidated Interest Coverage. The
Company will have a Consolidated Interest Coverage Ratio of at least 3.0 to 1.0
for each four (4) consecutive fiscal quarter period of the Company commencing
with the four (4) consecutive fiscal quarter period of the Company ending
March 30, 2003.”   2.   The Company and LaBarge Properties hereby jointly and
severally agree to reimburse Lender upon demand for all out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by Lender in the preparation, negotiation and execution of
this Amendment and any and all other agreements, documents, instruments and/or
certificates relating to the amendment of the existing credit facilities from
Lender to the Company and/or LaBarge Properties (collectively, the “Loan
Documents”). The Company and LaBarge Properties further jointly and severally
agree to pay or reimburse Lender for (a) any stamp or other taxes (excluding
income or gross receipts taxes) which may be payable with respect to the
execution, delivery, filing and/or recording of the Loan Documents and (b) the
cost of any filings and searches, including, without limitation, Uniform
Commercial Code filings and searches. All of the obligations of the Company and
LaBarge Properties under this paragraph shall survive the payment of the
Company’s Obligations and the LaBarge Properties’ Obligations and the
termination of the Loan Agreement.   3.   All references in the Loan Agreement
to “this Agreement” and any other references of similar import shall henceforth
mean the Loan Agreement as amended by this Amendment.   4.   Except to the
extent specifically amended by this Amendment, all of the terms, provisions,
conditions, covenants, representations and warranties contained in the Loan
Agreement shall be and remain in full force and effect and the same are hereby
ratified and confirmed.   5.   This Amendment shall be binding upon and inure to
the benefit of the Company, LaBarge Properties and Lender and their respective
successors and assigns, except that neither the Company nor LaBarge Properties
may assign, transfer or delegate any of its rights or obligations under the Loan
Agreement as amended by this Amendment.   6.   Each of the Company and LaBarge
Properties hereby represents and warrants to Lender that:

 



--------------------------------------------------------------------------------



 



Page 2 of 3



(a)   the execution, delivery and performance by the Company and LaBarge
Properties of this Amendment are within the corporate powers of each of the
Company and LaBarge Properties, have been duly authorized by all necessary
corporate action on the part of each of the Company and LaBarge Properties and
require no action by or in respect of, consent of or filing or recording with,
any governmental or regulatory body, instrumentality, authority, agency or
official or any other Person;   (b)   the execution, delivery and performance by
the Company and LaBarge Properties of this Amendment do not conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, the terms of the Certificate or
Articles of Incorporation or By-Laws of the Company and/or LaBarge Properties,
any applicable law, rule, regulation, order, writ, judgment or decree of any
court or governmental or regulatory body, instrumentality authority, agency or
official or any agreement, document or instrument to which the Company and/or
LaBarge Properties is a party or by which the Company and/or LaBarge Properties
or any Property of the Company and/or LaBarge Properties is bound or to which
the Company and/or LaBarge Properties or any Property of the Company and/or
LaBarge Properties is subject;   (c)   this Amendment has been duly executed and
delivered by each of the Company and LaBarge Properties, constitutes the legal,
valid and binding obligation of each of the Company and LaBarge Properties and
is enforceable against each of the Company and LaBarge Properties in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law);   (d)  
all of the representations and warranties made by the Company, LaBarge
Properties and/or any other Obligor in the Loan Agreement and/or in any of the
other Transaction Documents are true and correct in all material respects on and
as of the date of this Amendment as if made on and as of the date of this
Amendment; and   (e)   as of the date of this Amendment and after giving effect
to this Amendment, no Default or Event of Default under or within the meaning of
the Loan Agreement has occurred and is continuing.   7.   In the event of any
inconsistency or conflict between this Amendment and the Loan Agreement, the
terms, provisions and conditions contained in this Amendment shall govern and
control.   8.   This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of Missouri (without reference to
conflict of law principles).   9.   ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT THE
COMPANY, LABARGE PROPERTIES AND LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT,
ANY AGREEMENTS REACHED BY THE COMPANY, LABARGE PROPERTIES AND LENDER COVERING
SUCH MATTERS ARE CONTAINED IN THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT
AND THE OTHER TRANSACTION DOCUMENTS, WHICH LOAN AGREEMENT AS AMENDED BY THIS
AMENDMENT AND OTHER TRANSACTION DOCUMENTS ARE A COMPLETE AND EXCLUSIVE STATEMENT
OF THE AGREEMENTS AMONG THE COMPANY, LABARGE PROPERTIES AND LENDER, EXCEPT AS
THE COMPANY, LABARGE PROPERTIES AND LENDER MAY LATER AGREE IN WRITING TO MODIFY
THEM.   10.   Notwithstanding any provision contained in this Amendment to the
contrary, this Amendment shall not be effective unless and until Lender shall
have received:   (a)   this Amendment, duly executed by the Company and LaBarge
Properties;   (b)   a copy of resolutions of the Board of Directors of the
Company, duly adopted, which authorize the execution, delivery and performance
of this Amendment;   (c)   a copy of resolutions of the Board of Directors of
LaBarge Properties, duly adopted, which authorize the execution, delivery and
performance of this Amendment;   (d)   an incumbency certificate, executed by
the Secretary of the Company, which shall identify by name and title and bear
the signatures of all of the officers of the Company executing this Amendment;  
(e)   an incumbency certificate, executed by the Secretary of LaBarge
Properties, which shall identify by name and title and bear the signatures of
all of the officers of LaBarge Properties executing this Amendment;   (f)  
certificates of corporate good standing of the Company issued by the Secretaries
of States of the States of Delaware and Missouri;   (g)   a certificate of
corporate good standing of LaBarge Properties issued by the Secretary of State
of the State of Missouri;   (h)   a Consent of Guarantor in form and substance
satisfactory to Lender, duly executed by the Company; and   (i)   a Consent of
Guarantors in form and substance satisfactory to Lender, duly executed by each
Guarantor Subsidiary.

IN WITNESS WHEREOF, the Company, LaBarge Properties and Lender have executed
this Third Amendment to Loan Agreement as of the 17th day of March, 2003.

                  LABARGE, INC.               By:   /s/Donald H. Nonnenkamp    
Title:   Vice President & CFO                   LABARGE PROPERTIES, INC.        
      By   /s/Donald H. Nonnenkamp     Title:   Vice President                  
U.S. BANK NATIONAL ASSOCIATION               By:   /s/Thomas S. Sherman    
Title:   Vice President

 



--------------------------------------------------------------------------------



 



Page 3 of 3

CONSENT OF GUARANTOR

     The undersigned hereby consents to the terms, provisions and conditions
contained in that certain Third Amendment to Loan Agreement dated as of March
17, 2003, by and among LaBarge, Inc. (the “Company”, LaBarge Properties, Inc.
(“LaBarge Properties” and U.S. Bank National Association (“Lender”) (the “Third
Amendment to Loan Agreement”). The undersigned hereby acknowledges and agrees
that (a) the execution and delivery of the Third Amendment to Loan Agreement by
the Company and LaBarge Properties to Lender will not adversely affect or impair
any of its obligations to Lender under that certain Guaranty dated as of March
12, 2002, and executed by the undersigned in favor of Lender with respect to the
indebtedness of LaBarge Properties to Lender (the “Guaranty”), (b) payment of
all of the “LaBarge Properties’ Obligations” (as defined in that certain Loan
Agreement dated as of March 12, 2002, by and among the Company, LaBarge
Properties and Lender, as amended by that certain First Amendment to Loan
Agreement dated as of June 10, 2002, that certain Second Amendment to Loan
Agreement dated as of October 25, 2002, and the Third Amendment to Loan
Agreement and as the same may from time to time be further amended, modified,
extended, renewed or restated) is guaranteed to Lender by the undersigned
pursuant to the terms of the Guaranty and (c) the Guaranty is in full force and
effect on the date hereof and the same is hereby ratified and confirmed.

     Executed as of the 17th day of March, 2003.

    LABARGE, INC., Guarantor   By: /s/Donald H. Nonnenkamp   Title: Vice
President & CFO

CONSENT OF GUARANTORS

     Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Third Amendment to Loan Agreement dated as
of March 17, 2003, by and among LaBarge, Inc. (the “ Company” , LaBarge
Properties, Inc. (“ LaBarge Properties” and U.S. Bank National Association
(“Lender”) (the “Third Amendment to Loan Agreement”). Each of the undersigned
hereby acknowledges and agrees that (a) the execution and delivery of the Third
Amendment to Loan Agreement by the Company and LaBarge Properties to Lender will
not adversely affect or impair any of its obligations to Lender under that
certain Guaranty dated as of March 12, 2002, and executed by the undersigned in
favor of Lender with respect to the indebtedness of the Company to Lender (the
“Guaranty”), (b) payment of all of the “Company’s Obligations” (as defined in
that certain Loan Agreement dated as of March 12, 2002, by and among the
Company, LaBarge Properties and Lender, as amended by that certain First
Amendment to Loan Agreement dated as of June 10, 2002, that certain Second
Amendment to Loan Agreement dated as of October 25, 2002, and the Third
Amendment to Loan Agreement and as the same may from time to time be further
amended, modified, extended, renewed or restated) is guaranteed to Lender by the
undersigned pursuant to the terms of the Guaranty and (c) the Guaranty is in
full force and effect on the date hereof and the same is hereby ratified and
confirmed.

     Executed as of the 17th day of March, 2003.

    LABARGE WIRELESS, INC., Guarantor       By: /s/ Donald H. Nonnenkamp  
Title: Vice President     LABARGE/STC, INC., Guarantor       By /s/ Donald H.
Nonnenkamp   Title: Vice President     LABARGE — OCS, INC., Guarantor       By
/s/ Donald H. Nonnenkamp   Title: Vice President

 